Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 11, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner ruling claimant ineligible to receive benefits because she was not totally unemployed; charging her with an overpayment of $2,281.25 in benefits; and declaring a forfeiture of 248 effective days of future benefits as a penalty for willfully making false statements to obtain benefits. Claimant is the president and 80% stockholder of a corporation owning an apartment house complex consisting of some 13 year-round apartments. The record of the hearings herein supports the determination that during the periods here in issue she was actually engaged in the operation. and management of the corporation of which she was president. In all respects, the determination of the board is supported by substantial evidence, and, accordingly, must be affirmed (Matter of Schatzberg [Cather-wood], 32 AD2d 710; Matter of Wersba [Catherwood], 27 AD2d 890; Matter of Newman [Catherwood], 24 AD2d 1042). Decision affirmed, without costs. Sweeney, J. P., Kane, Main, Larkin an Reynolds, JJ., concur.